  Case 21-02930        Doc 15     Filed 05/06/21 Entered 05/06/21 15:14:47          Desc Main
                                    Document     Page 1 of 5



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


IN RE:                                       )       Chapter 7
                                             )
Gavin L. McCoy,                              )       Case No. 21-02930
                                             )
                                Debtor(s).   )       Honorable Jacqueline P. Cox

                                      NOTICE OF MOTION

        PLEASE TAKE NOTICE that on Tuesday, May 18, 2021, at 1:00 PM, I will appear
before the Honorable Jacqueline P. Cox, or any judge sitting in Judge Cox’s place, and present the
United States Trustee’s Motion for Rule 2004 Examination of the Debtor, a copy of which is
attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

      To appear by video, (1) use this link: https://www.zoomgov.com/. (2) Enter the meeting
ID 1612732896. (3) Enter the passcode 778135.

       To appear by telephone, (1) call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. (2) Enter the meeting ID 1612732896. (3) Enter passcode 778135.

          When prompted identify yourself by stating your full name.

          To reach Judge Cox’s web page go to www.ilnb.uscourts.gov and click on the tab for
Judges.

        If you object to this motion and want it called on the presentment date above, you may
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may call the matter regardless.

                                                     /s/ Jeffrey L. Gansberg
                                                     Jeffrey L. Gansberg, Trial Attorney
                                                     United States Department of Justice
                                                     Office of the United States Trustee
                                                     219 South Dearborn, Room 873
                                                     Chicago, Illinois 60604
                                                     (312) 886-3327



                                                 1
  Case 21-02930       Doc 15     Filed 05/06/21 Entered 05/06/21 15:14:47           Desc Main
                                   Document     Page 2 of 5




                                CERTIFICATE OF SERVICE

          I, Jeffrey L. Gansberg, an attorney, certify that I served copies of the Notice of Motion
and Motion for Rule 2004 Examination of the Debtor on each entity shown on the attached
list at the address shown and by the method indicated on May 6, 2021, before 5:00 p.m.

                                             /s/ Jeffrey L. Gansberg


                                        SERVICE LIST


Registrants Served Through the Court’s Electronic Notice for Registrants:

Steven R Radtke sradtke@chillchillradtke.com
David M. Siegel davidsiegelbk@gmail.com


Parties Served via First Class Mail:

Gavin L. McCoy
3506 Chestnut Drive
Hazel Crest, IL 60429




                                                2
  Case 21-02930        Doc 15    Filed 05/06/21 Entered 05/06/21 15:14:47           Desc Main
                                   Document     Page 3 of 5



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                        )       Chapter 7
                                              )
                                              )
Gavin L. McCoy,                               )       Case No. 21-02930
                                              )
                                              )
                       Debtor(s).             )       Honorable Jacqueline P. Cox

              MOTION FOR RULE 2004 EXAMINATION OF THE DEBTOR

         Patrick S. Layng, the United States Trustee for the Northern District of Illinois (“U.S.

Trustee”), by and through his attorney, Jeffrey L. Gansberg, moves the Court for entry of an order

authorizing an examination of Gavin L. McCoy (“Debtor”) pursuant to Fed. R. Bankr. P. 2004. In

support of his request, the U.S. Trustee states the following:

         1.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1334. This is a

core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) which this Court may hear and determine

pursuant to IOP 15(a) and LR40.3.1(a) of the United States District Court for the Northern District

of Illinois and Local Rule 9013-9.

         2.     Movant is the U.S. Trustee for the Northern District of Illinois and brings this

motion pursuant to Fed. R. Bankr. P. 2004.

         3.     On March 21, 2021, the Debtor filed his voluntary petition, schedules

(“Schedules”) and statement of financial affairs (“SOFA”) for relief under Chapter 7 of the

Bankruptcy Code.

         4.     Steven R. Radtke was appointed the chapter 7 trustee for this case (“Chapter 7

Trustee”). The Chapter 7 Trustee conducted the First Meeting of Creditors (“341 Meeting”) on

April 6, 2021 but did not conclude the meeting. Instead, he continued the meeting to provide



                                                  1
  Case 21-02930        Doc 15    Filed 05/06/21 Entered 05/06/21 15:14:47            Desc Main
                                   Document     Page 4 of 5



himself with additional time to make such investigation as he deemed appropriate and to continue

examining the Debtor, if appropriate.

       5.      The Debtor’s Schedule D shows $154,292.00 secured debt which represents the

Debtor’s mortgage and automobile loan.        The Debtor’s Schedule E/F shows the following

significant credit card debt:

                            Credit Cards                           Amount Owing
                             AmEx 2004                                $25,784.00
                              Chase 8531                              $57,611.00
                                Discover                              $24,710.00

The Debtor scheduled a total of $116,748.00 in unsecured nonpriority debt. In contrast, Schedule

B shows $3,400.00 for Household Goods and $1,785.00 for Financial Accounts, all of which are

shown as exempt on Schedule C.

       6.      Schedule I shows the Debtor has been employed as a security officer for one year

with $6,955.00 in Gross Monthly Income for the Debtor and his minor dependent. The SOFA

shows annual gross incomes of $91,986.00 for 2020 and $83,904.00 for 2019. The Debtor’s SOFA

and Means Test indicate that the Debtor is “Married” but he fails to provide any further information

about his spouse (“Spouse”), including whether she is employed and any income related to that

employment.

       7.      The Debtor filed his 2020 Tax Return as “Married Filing Separately” and filed his

2019 and 2018 Tax Returns as “Married Filing Jointly.” The Debtor’s Grandmother was claimed

as a Dependent in 2018 but not in 2019. Also, the 2018 and 2019 tax returns and the Debtor’s

testimony at the 341 Meeting indicate that the Spouse earned income in 2018 and 2019. The

Debtor also testified that he and his Spouse were separated in November 2020.

       8.      Based on the foregoing, the U.S. Trustee seeks to verify the veracity, truthfulness,

and completeness of the Debtor’s Schedules and testimony at the 341 Meeting in order to evaluate

                                                 2
  Case 21-02930         Doc 15      Filed 05/06/21 Entered 05/06/21 15:14:47      Desc Main
                                      Document     Page 5 of 5



whether there may be a basis to object to the Debtor’s discharge under 11 U.S.C. § 727 or file a

motion to dismiss the Debtor’s case under 11 U.S.C. § 707. To do so, the U.S. Trustee needs to

elicit an examination from the Debtor under Federal Rule of Bankruptcy Procedure 2004(c),

including the production of documents and oral testimony, if necessary.

        WHEREFORE, the U.S. Trustee requests the Court to enter an order authorizing the

United States Trustee to conduct an examination of the Debtor under Fed. R. Bankr. P. 2004, and

for such other relief as is just.

                                                    RESPECTFULLY SUBMITTED:
                                                    PATRICK S. LAYNG
                                                    UNITED STATES TRUSTEE


DATED: May 6, 2021                                  /s/ Jeffrey L. Gansberg
                                                    Jeffrey L. Gansberg, Trial Attorney
                                                    United States Department of Justice
                                                    Office of the United States Trustee
                                                    219 South Dearborn, Room 873
                                                    Chicago, Illinois 60604
                                                    (312) 886-3327




                                                3
